Citation Nr: 0335681	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty in the United States Navy from 
December 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 Hearing Officer's 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The veteran was notified of the 
decision in a supplemental statement of the case issued in 
March 1998.

The Board remanded the claim in August 1998 for further 
development and readjudication.  

In a supplemental statement of the case issued in December 
2001, the RO denied entitlement to service connection for 
PTSD.  

The claim has been returned to the Board for further 
appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2003).  

The appellant was notified in November 2002 that the Board 
was developing the case and requested him to provide 
identifying information regarding incidents in service 
claimed as stressors.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs (Disabled American Veterans), 327 F. 3d 1339 (2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which ...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

The veteran submitted identifying information regarding his 
claimed stressors and additional development is needed.  The 
Board also notes that he submitted a list of sailors lost at 
sea on the USS Scorpion to include a good friend and whose 
death at the same time of his infant son had destroyed him.  

Furthermore, the CAVC has held that section 5103(a), as 
amended by the VCAA and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

In Disabled American Veterans, the CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans, supra, 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.   

In this case, the RO has not issued a development letter 
consistent with the notice requirements of the VCAA on the 
issue of entitlement to service connection for PTSD.  
Accordingly, remand is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).




To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for entitlement to service 
connection for PTSD and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response.


4.  Based on the information provided by 
the veteran in December 2002 as to the 
name of the submarine on which the crew 
was allegedly trapped at the bottom of 
the ocean and the date, the VBA AMC 
should contact the Modern Military 
Branch, National Archives, 8601 Adelphi 
Road, College Park, Maryland 20740-6001 
for a deck log search.  The telephone 
number is 301-837-3510.  The request may 
be sent by fax to 301-837-1752.  The VBA 
AMC should provide the veteran's name, 
the name and hull number of the 
submarine, and the name of the Commanding 
Officer.  Describe the nature of the 
incident as the crew was trapped in the 
submarine for 36 hours at the bottom of 
the ocean and some of the crew had to be 
medicated to calm them down.  

The VBA AMC should request any deck log 
entries that confirm such an incident and 
show the cause of it, and indicate the 
information given to the crew about this 
and how the crew reacted.  

5.  Based on the information provided by 
the veteran in December 2002 regarding an 
incident when a torpedo slipped on board 
the USS Gilmore (21) and when he 
physically fought the crew, the VBA AMC 
should also submit this information to 
the Modern Military Branch, National 
Archives and request a search for any 
deck log entries documenting those 
incidents.  

6.  After any additional information is 
received, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine whether he has PTSD related to 
any established in-service stressors.  
The claims file and a separate copy of 
this memo should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted. 

If PTSD is diagnosed, the examiner should 
address the following: (a) whether the 
veteran meets the diagnostic criteria for 
PTSD under DSM-IV;  (b) whether the in-
service stressor(s) determined to 
actually have occurred (i.e., those that 
have corroborating evidence) were 
sufficient to produce PTSD; and (c) 
whether there is a link between current 
symptoms and the stressor(s) established 
by the record.  It is important that the 
examiner identify the specific stressors 
upon which any diagnosis of PTSD is 
based. 

The VBA AMC should specify for the 
examiner the stressor(s) that has (have) 
been established by the record.  

The examination should include any 
diagnostic tests or studies, including 
psychological testing, that the examiner 
finds necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.  If any 
psychiatric disorder is diagnosed other 
than PTSD, the examiner must express an 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to service on any basis, or if 
pre-existing service was aggravated 
thereby.


The examination report should include a 
detailed account of all psychopathology 
found and a complete rationale for all 
opinions expressed. 

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD.  
38 C.F.R. § 3.655 (2003).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


